IN THE SUPREME COURT OF TEXAS

                                 No. 06-0878

     IN RE  ALLSTATE COUNTY MUTUAL INSURANCE COMPANY AND DAVID GONZALEZ

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed October 9,  2006,  is
granted  in  part.    The  Order  Granting  Plaintiffs'  Motion  to   Compel
Responses, signed July 19, 2006 in  Cause  No.  CL-05-3167-E,  styled  Jorge
Manllo Karim and Teresita S. De Manllo v. Allstate County  Mutual  Insurance
Company, David Gonzalez, and Tae Sun Cho a/k/a Sang M. Cho, in  the  Hidalgo
County Court at Law 5 of Hidalgo County, Texas, is  stayed  pending  further
order of this Court.  All other relief as to the motion for stay is denied.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this October 30, 2006.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk